Exhibit 10.14
 
[ex10_141.jpg]
 
Samson Partners  Ph. (347) 442-7999 (718) 304-1163  Contract ID# 1330942 Sales
Partner: Maximus Capital Funding Inc.  REVENUE BASED FACTORING (RBF/ACH)
AGREEMENT  Agreement dated September 16 2016 between Samson Partners. ("FUNDER")
and the merchant listed below ("the Merchant").   (Month)(Day)(Year)  MERCHANT
INFORMATION  Merchant's Legal Name: SpeedEmissions, Inc. / SpeedEmissions Car
Care, LLC / SpeedEmissions Acquisition Company, LLC  D/B/A: Speedemissions State
of Incorporation / Organization: GA Type of entity: ( ) Corporation ( ) Limited
Liability Company ( ) Limited Partnership ( ) Limited Liability Partnership ( )
Sole Proprietor Physical Address: 1015 Tyrone Rd Ste 220 City: Tyrone State: GA
Zip: 30290-2407 Mailing Address: City: State: Zip: Date business started
(mm/yy): 01/01 Federal ID# 33-0961489 PURCHASE AND SALE OF FUTURE RECEIVABLES 
Merchant hereby sells, assigns and transfers to Funder, as the lead purchaser
for itself and co-investors [making Funder on behalf of itself and all
co-investors (collectively the Funders), the absolute owner] in consideration of
the funds provided ("Purchase Price") specified below, all of Merchant's future
receipts, accounts, contract rights and other obligations arising from or
relating to the payment of monies from Merchant's customers' and/or other third
party payors (collectively the "Receipts" defined as all payments made by cash,
check, electronic transfer or other form of monetary payment in the ordinary
course of the merchant's business), until such time as the "Receipts Purchased
Amount" has been delivered by Merchant to FUNDER. The Receipts Purchased Amount
shall be paid to FUNDER by the Merchant irrevocably authorizing only one
depositing account acceptable to FUNDER (the "Account") to remit the percentage
specified below (the "Specified Percentage") of the Merchant's Receipts, until
such time as FUNDER receives payment in full of the Receipts Purchased Amount.
In consideration of  servicing the account, the Merchant hereby authorizes
FUNDER to ACH Debit the "Specified Daily Amount" from the merchant's bank
account as the base payment credited against the  Specified Percentage due. It
is the Merchants responsibility to provide bank statements for any and all bank
accounts held by the Merchant to reconcile the daily payments made against the
Specified Percentage permitting FUNDER to debit or credit the difference to the
merchant so that payment equals the Specified Percentage. Failure to provide all
of their bank statements in a timely manner or missing a month shall forfeit all
rights to future reconciliations. FUNDER may, upon Merchant's request, adjust
the amount of any payment due under this Agreement at FUNDER's sole discretion
and as it deems appropriate in servicing this Agreement. Merchant understands
that it is responsible for ensuring that funds adequate to cover amount to be
debited by FUNDER remains in the account. Merchant will be held responsible for
any fees incurred by FUNDER resulting from a rejected ACH attempt or an event of
default. (See Appendix A) FUNDER is not responsible for any overdrafts or
rejected transactions in the Merchants account which may result from FUNDER'
scheduled ACH debit under the terms of this agreement. Notwithstanding anything
to the contrary in this Agreement or any other agreement between FUNDER and
Merchant, upon the violation of any provision contained in Section 1.11 of the 
MERCHANT AGREEMENT TERMS AND CONDITIONS or the occurrence of an Event of Default
under Section 3 of the MERCHANT AGREEMENT TERMS AND CONDITIONS, the Specified
Percentage shall equal 100%. A list of all fees applicable under this agreement
is contained in Appendix A.  Purchase Price: $200,000.00 Specified Percentage:
14% Specific Daily Amount: $1,097.00 Receipts Purchased Amount: $270,000.00 THE
TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH ON PAGE 2, THE
"MERCHANT SECURITY AGREEMENT" AND "ADMINISTRATIVE FORM HEREOF ARE HEREBY
INCORPORATED IN AND MADE A PART OF THIS MERCHANT AGREEMENT.  MERCHANT #1  By
Richard Parlontieri  (Print Name and Title) (Signature)  MERCHANT #2 By  (Print
Name and Title) (Signature) OWNER/GUARANTOR #1 By Richard Parlontieri  (Print
Name and Title) (Signature)  OWNER/GUARANTOR #2 By  (Print Name and Title)
(Signature) Samson Partners By  (Company Officer) (Signature)  To the extent set
forth herein, each of the parties is obligated upon his, her or its execution of
the Agreement to all terms of the Agreement, including the Additional Tenns set
forth below. Each of above-signed Merchant and Owner(s) represents that he or
she is authorized to sign this Agreement for Merchant, legally binding said
Merchant to repay this obligation and that the information provided herein and
in all of FUNDER documents, forms and recorded interviews is true, accurate and
complete in all respects. If any such information is false or misleading,
Merchant shall be deemed in material breach of all agreements between Merchant
and FUNDER and FUNDER shall be entitled to all remedies available under law.
Merchant and each of the above-signed Owners authorizes FUNDER, its agents and
representatives and any credit reporting agency engaged by FUNDER, to (i)
investigate any references given or any other statements or data obtained from
or about Merchant or any of its Owners for the purpose of this Agreement, and
(ii) obtain credit report at any time now or for so long as Merchant and/or
Owners(s)  continue to have any obligation owed to FUNDER.  ANY
MISREPRESENTATION MADE BY MERCHANT OR OWNER IN CONNECTION WITH THIS AGREEMENT
MAY CONSTITUTE A SEPARATE CAUSE OF ACTION FOR FRAUD OR INTENTIONAL FRAUDULENT
INDUCEMENT TO OBTAIN FINANCING.       CFN ACH 01-25-16 Colonial Funding Network
as Servicing Agent
 

--------------------------------------------------------------------------------

 
[ex10_142.jpg]
 
  STRATEGIC  FUI\J E3INI  G     1501 Broadway Suite 1515 New York, NY 10036 
Phone: 212-354-1400  Fax: 212-354-1544   Contract Balance Buy Out Form    
September 16, 2016    To Whom It May Concern:  As part of the new Strategic
Funding Source, Inc. Agreement Contract # 1330942 dated and signed on September
16, 2016, SpeedEmissions, Inc. / SpeedEmissions Car Care, LLC / SpeedEmissions
Acquisition Company, LLC DBA: Speedemissions located at 1015 Tyrone Road Suite
220 Tyrone GA 30290 agrees to buy out the remaining balance due in the amount of
$100,683.00 on the Strategic Funding Source, Inc. Agreement  Contract #873572
dated and signed on January 5, 2016.    Thank you,     X  Richard Parlontieri
Owner
 

--------------------------------------------------------------------------------

 
[ex10_143.jpg]
 
 ACH Authorization Form  All information on this form is required unless
otherwise noted.   Business Authorized to Debit/Credit Account:   Samson Horns
Authorized Business Name 90 John Street, Suite 410 Authorized Business Address 
Account Holder Information:   Richard Parlontieri    347-442-7999 Authorized
Business Phone Number New York NY 10038 lfit" ST Zip      Speedemissions  •   
Account Holder Name Account Holder DBA Name (If Business Account) Account Holder
Phone    Account Holder Address Account Holder s Bank Information:   X Account
Holder's Bank Name  How to find your Routing and Account Numbers on a check: is
1 23456789  1: L  2345678901.23 ir Bank Routing Code Bunk Account Number   X
Bank Routing Number (9 digits)   Transaction Information:  Professional Service
Fee     City ST Zip      Branch City ST Zip  Business   Checking   Personal  
Checking  111  Savings   Bank Account Number   Goods Purchased/Services
Rendered  One-time  Rate 2 999 50   $5,999.00 September 16, 2016    No. of
Transactions or Open Ended   Authorization:                   ACH Processing
Provided By   Amount ofTransaction Effective Date  In exchange for products
and/or services listed above the undersigned hereby authorizes: Samson Horus to
electronically draft via the Automated Clearing House system the amounts
indicated above from the account identified  above.  This authority will
continue until withdrawn in writing by the undersigned account holder. The
Undersigned hereby  certifies that they are duly authorized to execute this form
on behalf of the above listed account holder. I acknowledge that I  am subject
to a $25 reject fee if items are returned for insufficient funds.      
Signature of Account Holder Name/Title of Account Holder       Better payments.
 

--------------------------------------------------------------------------------

 
[ex10_144.jpg]
 MERCHANT AGREEMENT TERMS AND CONDITIONS   I. TERMS OF ENROLLMENT IN PROGRAM 1.1
Merchant Deposit Agreement.   Merchant shall execute  an  agreement (the
"Merchant  Deposit  Agreement") acceptable to FUNDER, with a Bank  acceptable to
FUNDER, to obtain electronic fund  transfer services. Merchant shall provide
FUNDER  and/or  it's   authorized  agent  with  all  of  the  information,
authorizations necessary for verifying  Merchant's receivables, receipts and
deposits into the  account. Merchant shall authorize FUNDER and/or  it's agent
to deduct the amounts owed to FUNDER  for the Receipts as specified herein from
settlement  amounts which would otherwise be due to Merchant  by permitting
FUNDER to withdraw the specific  daily   amount   credited   against   the  
specified  percentages by ACH debit of the Merchant account.  The authorization
shall be irrevocable without the  written consent of FUNDER. 1.2 Term of
Agreement.  This Agreement shall have   an indefinite term that shall last
either until all the Merchant's   obligations  to   FUNDER   are   fully
satisfied. This shall include but not be limited to any renewals, outstanding
fees or costs. 1.3 Future Purchases.  FUNDER reserves the right to   rescind the
offer to make any purchase payments hereunder, in its sole discretion. 1.4
Financial Condition.  Merchant and Guarantor(s)   authorize FUNDER and its
agents to investigate their financial responsibility and history, and will
provide  to FUNDER any bank or financial statements, tax  returns, etc., as
FUNDER deems necessary prior to or  at any time after execution of this
Agreement.   A  photocopy of this authorization will be deemed as  acceptable 
for  release  of  financial  information.  FUNDER is authorized to update such
information  and financial profiles from time to time as it deems  appropriate.
1.5 Transactional History.  Merchant authorizes their   bank to provide FUNDER
with Merchant's banking or processing history to determine qualification or
continuation in this program. 1.6 Indemnification.   Merchant  and  
Guarantor(s) jointly and severally indemnify and hold harmless  Processor/Bank, 
its  officers,   directors   and  shareholders  against  all  losses,  damages, 
claims, liabilities and   expenses (including   reasonable  attorney's fees)
incurred by Processor resulting from (a) claims asserted by FUNDER for monies
owed to FUNDER from Merchant and (b) actions taken by Processor in reliance upon
information or instructions provided by FUNDER. 1.7 No Liability.  In no event
will FUNDER(or any of   the Funders)  be liable for any claims asserted by
Merchant under any legal theory for lost profits, lost  revenues,  lost 
business  opportunities,  exemplary,  punitive, special, incidental, indirect or
consequential  damages, each of which is waived by Merchant and  Guarantor(s).
1.8 Reliance on Terms.  Section 1.1,  1.7, 1.8 and 2.5   of this Agreement are
agreed to for the benefit of Merchant, FUNDER   and   Processor,   and 
notwithstanding the fact that Processor is not a party  of this Agreement,
Processor may rely upon their  terms and raise them as a defense in any action.
1.9 Sale of Receipts.  Merchant and FUNDER agree that the Purchase Price under
this Agreement is in  exchange for the Purchased Amount and that such  Purchase
Price is not intended to be, nor shall it be  construed as a loan from FUNDER to
Merchant.  Merchant  agrees  that  the  Purchase  Price  is  in  exchange for
the sale of future Receipts pursuant to  this Agreement equals the fair market
value of such  Receipts. FUNDER has purchased and shall own all  the Receipts
described in this Agreement up to the  full Purchased Amount as the Receipts are
created.  Payments made to FUNDER in respect to the full CFN ACH 01-25-16   
amount of the Receipts shall be conditioned upon  Merchant's sale of products
and services and the  payment therefore by Merchant's customers in the  manner
provided in Section 1.1. In no event shall the  aggregate  of all  amounts be 
deemed as  interest  hereunder and charged or collected hereunder exceed  the
highest rate permissible at law. In the event that a  court  determines  that 
FUNDER  has  charged  or  received interest hereunder in excess of the highest 
applicable rate, the rate in effect hereunder shall  automatically  be  reduced 
to  the  maximum  rate  permitted by applicable law and FUNDER shall  promptly
refund to Merchant any interest received by  FUNDER in excess of the maximum
lawful rate, it  being intended that Merchant not pay or contract to  pay, and
that FUNDER not receive or contract to  receive,   directly  or  indirectly  in 
any  manner  whatsoever, interest in excess of that which may be  paid by
Merchant under applicable law. 1.10 Power  of  Attorney Merchant  irrevocably
appoints FUNDER as its agent and attorney-in-fact  with full authority to take
any action or execute any  instrument or document to settle all obligations due 
to FUNDER from Processor/Bank, or in the case of a  violation  by  Merchant  of 
Section  1.12 or  the  occurrence of an Event of Default under Section 4 
hereof,  from  Merchant,  under  this  Agreement,  including without limitation
(i) to obtain and adjust  insurance; (ii) to collect monies due or to become
due  under or in respect of any of the Collateral; (iii) to  receive, endorse
and collect any checks, notes, drafts,  instruments,   documents   or  
chattel   paper   in  connection with clause (i) or clause (ii) above; (iv) to 
sign Merchant's name on any invoice, bill of lading,  or assignment directing
customers or account debtors  to make payment directly to FUNDER;  and (v) to 
file any claims or take any action or institute any  proceeding which FUNDER may
deem necessary for  the  collection  of any  of the  unpaid  Purchased  Amount
from the Collateral, or otherwise to enforce  its rights with respect to payment
of the Purchased  Amount. 1.11 Protections Against Default.   The following  
Protections  1 through  7  may  be  invoked  by FUNDER,   immediately  and 
without  notice  to  Merchant in the  event (a) Merchant changes  its 
arrangements with Processor/Bank in any way that is  adverse to  FUNDER; (b) 
Merchant changes the  deposit account through which the  Receipts  are 
settled., or permits any event to occur that could  cause diversion of any of
Merchant's transactions to  another   account;  (c)  Merchant   interrupts  
the  operation  of this business (other  than  adverse  weather, natural
disasters or acts of God) transfers,  moves, sells, disposes, transfers or
otherwise conveys  its business or assets without (i) the express prior  written
consent of FUNDER, and (ii) the written  agreement of any purchaser or
transferee to the  assumption of all of Merchant's obligations under this
Agreement   pursuant   to   documentation  satisfactory to FUNDER; or (d)
Merchant takes any  action,  fails  to  take  any  action,  or  offers  any 
incentive—economic  or  otherwise—the  result  of  which will be to induce any
customer or customers to  pay for Merchant's services with any means other  than
checks that are settled through Processor. These  protections are in addition to
any other remedies  available to FUNDER at law, in equity or otherwise  pursuant
to this Agreement. Protection  1. The full uncollected Purchase Amount plus  all
fees  due under this Agreement and the  attached  Security  Agreement  become 
due  and  payable in full immediately Protection 2. FUNDER may enforce the
provisions of   the Personal Guarantee of Performance against the Guarantor.
Colonial Funding Network as Servicing Agent    Protection 3. Merchant shall,
upon execution of this Agreement,   deliver  to   FUNDER   an   executed 
confession of judgment in favor of FUNDER in the  amount  of the  Purchase 
Amount  stated  in  the  Agreement.   Upon breach of any provision in this 
paragraph 1.11, FUNDER may enter that confession  of judgment as a judgment with
the Clerk of the  Court and execute thereon. Protection  4. FUNDER may  enforce 
its  security interest in the Collateral identified in Article III  hereof.
Protection  5. The  entire  Purchase  Amount  shall become immediately
refundable to FUNDER from Merchant. Protection  6. FUNDER may proceed to protect
and enforce its rights and remedies by lawsuit.   In any  such  lawsuit,  in 
which  FUNDER  shall  recover  judgment against Merchant, Merchant shall be
liable  for all of FUNDER's costs of lawsuit, including but  not limited to all
reasonable attorneys' fees and court  costs. Protection 7.   Merchant shall,
upon execution of this   Agreement,   deliver  to   FUNDER  an   executed
assignment of lease of Merchant's premises in  favor of FUNDER. Upon breach of
any provision in this paragraph 1.12, FUNDER may exercise its rights under such
assignment of lease. Protection  8. FUNDER  may  debit  Merchant's depository
accounts wherever situated by means of  ACH debit or facsimile signature on a
computer- generated check drawn on Merchant's bank account  or otherwise. 1.12
Protection of Information. Merchant and each   person signing this Agreement on
behalf of Merchant and/or as Owner, in respect of himself or herself 
personally,  authorizes   FUNDER   to   disclose information concerning  
Merchant's   and   each  Owner's  credit  standing (including credit bureau 
reports that FUNDER obtains) and business conduct  only to agents,  affiliates,
subsidiaries, and credit  reporting bureaus. Merchant and each Owner hereby 
waives to the maximum extent permitted by law any  claim for damages against
FUNDER or any of its  affiliates  and  the  Funders  relating  to  any (i) 
investigation undertaken by or on behalf of FUNDER  as permitted by this
Agreement or (ii) disclosure of  information as permitted by this Agreement.
1.13 Confidentiality. Merchant understands and agrees that the terms and
conditions of the products and  services   offered   by   FUNDER,   including  
this  Agreement and any other FUNDER documentations  (collectively, 
"Confidential  Information")  are  proprietary   and   confidential  
information   of  FUNDER. Accordingly unless disclosure is required  by law or
court order, Merchant shall not disclose  Confidential Information of FUNDER to
any person  other than an attorney, accountant, fmancial advisor  or employee of
Merchant who needs to know such  information for the purpose of advising
Merchant  ("Advisor"),  provided  such  Advisor  uses  such  information 
solely  for  the  purpose  of  advising  Merchant and first agrees in writing to
be bound by  the terms of this Section 1.13. 1.14 Publicity.  Merchant  and 
each  Owner  only   authorizes FUNDER to use its, his or her name in a listing
of clients and in advertising and marketing materials with their express written
consent. 1.15  D/B/A's.  Merchant hereby acknowledges  and agrees that FUNDER
may be using "doing business  as" or "d/b/a" names in connection with various 
matters relating to the transaction between FUNDER  and  Merchant,  including 
the  filing  of  UCC-1  financing statements and other notices or filings. II.
REPRESENTATIONS, WARRANTIES AND COVENANTS Merchant represents, warrants and  
 

--------------------------------------------------------------------------------

 
[ex10_145.jpg]
 
 covenants that as of this date and during the term of this Agreement: 2.1
Financial Condition and Financial Information. Its bank and financial
statements, copies of which  have  been  furnished  to  FUNDER,  and  future 
statements which will be furnished hereafter at the  discretion of FUNDER,
fairly represent the financial  condition of Merchant at such dates, and since
those  dates there has been no material adverse changes,  financial or
otherwise, in such condition, operation or  ownership of Merchant. Merchant has
a continuing,  affirmative obligation to advise FUNDER of any  material adverse
change in its fmancial condition,  operation  or  ownership.  FUNDER  may 
request  statements at any time during the performance of this  Agreement and
the Merchant shall provide them to  FUNDER within 5 business days. Merchant's
failure  to do so is a material breach of this Agreement. 2.2 Governmental  
Approvals.   Merchant   is   in compliance and shall comply with all laws and
has valid permits, authorizations and licenses to own, operate and lease its
properties and to conduct the business in which it is presently engaged. 2.3
Authorization. Merchant, and the person(s) signing   this Agreement on behalf of
Merchant, have full power  and  authority to  incur  and  perform  the 
obligations under this Agreement, all of which have been duly authorized. 2.4 
Insurance. Merchant will maintain business- interruption  insurance  naming 
FUNDER  as  loss  payee and additional insured in amounts and against  risks 
as  are  satisfactory to  FUNDER  and  shall  provide FUNDER proof of such
insurance upon  request. 2.5 Intentionally omitted 2.6 Change of Name or
Location.  Merchant will not   conduct Merchant's businesses under any name
other than as disclosed to the Processor and FUNDER or change any of its places
of business. 2.7 Daily Batch Out. Merchant will batch out receipts   with the
Processor on a daily basis. 2.8 Estoppel Certificate.  Merchant will at any
time,   and from time to time, upon at least one (1) day's prior notice from
FUNDER to Merchant, execute, acknowledge and deliver to FUNDER and/or to any
other person, person firm or corporation specified by FUNDER, a statement
certifying that this Agreement is unmodified and in full force and effect (or,
if there have been modifications, that the same is in full force and effect as
modified and stating the modifications) and stating the dates which the
Purchased Amount or any portion thereof has been repaid. 2.9 No Bankruptcy or
Insolvency.  As of the date of   this Agreement, Merchant represents that it is
not insolvent and does not contemplate and has not filed  any petition for
bankruptcy protection under Title 11  of the United States Code and there has
been no  involuntary  petition  brought  or  pending  against  Merchant. 
Merchant further warrants that it does not  anticipate filing any such
bankruptcy petition and it  does not anticipate that an involuntary petition
will  be filed against it.   In the event that the Merchant  files for
bankruptcy protection or is placed under an  involuntary   filing   Protections 
2   and  3  are  immediately invoked. 2.10 Additional Financing. Merchant shall
not enter   into any arrangement, agreement or commitment for any additional
fmancing, whether in the form of a purchase of receivables or a loan to the 
business with any party other than FUNDER  without their written permission.
2.11 Unencumbered Receipts. Merchant has good,   complete and marketable title
to all Receipts, free and clear of any and all liabilities, liens, claims,
changes,  restrictions, conditions, options, rights, mortgages,  security
interests, equities, pledges and encumbrances  of any kind or nature whatsoever
or any other rights  or  interests  that  may  be  inconsistent  with  the CFN
ACH 01-25-16   transactions contemplated with, or adverse to the  interests of
FUNDER. 2.12 Business Purpose.  Merchant is a valid business   in good standing
under the laws of the jurisdictions in which it is organized and/or operates,
and Merchant is entering into this Agreement for business purposes and not as  a
consumer for personal,  family or  household purposes. 2.13  Default Under Other
Contracts.  Merchant's   execution   of   and/or   performance   under   this
Agreement will not cause or create an event of  default by Merchant under any
contract with another person or entity. III. EVENTS OF DEFAULT AND REMEDIES 3.1
Events of Default. The occurrence of any of the following  events  shall 
constitute  an  "Event  of  Default" hereunder: (a) Merchant shall violate any 
term  or  covenant in  this  Agreement; (b)  Any  representation  or  warranty 
by  Merchant  in  this  Agreement shall prove to have been incorrect, false  or
misleading in any material respect when made; (c)  Merchant shall admit in
writing its inability to pay its  debts, or shall make a general assignment for
the  benefit of creditors;  or any proceeding shall be  instituted  by  or 
against  Merchant  seeking  to  adjudicate it a bankrupt or insolvent, or
seeking  reorganization,  arrangement,  adjustment,  or  composition of it or
its debts; (d) the sending of  notice of termination by Guarantor; (e) Merchant 
shall transport, move, interrupt, suspend, dissolve or  terminate its business;
(f) Merchant shall transfer or  sell all or substantially all of its assets; (h)
Merchant  shall make or send notice of any intended bulk sale or  transfer by
Merchant; (i) Merchant shall use multiple  depository accounts without the prior
written consent  of FUNDER; (j) Merchant shall change its depositing  account 
without  the  prior  written  consent  of  FUNDER; (k) Merchant shall perform
any act that  reduces the value of any Collateral granted under this  Agreement;
or (1) Merchant shall default under any of  the terms, covenants and conditions
of any other  agreement with FUNDER. 3.2 Remedies. In case any Event of Default
occurs and   is  not waived pursuant to  Section 4.4.1 hereof, FUNDER on its own
and on behalf of the Funders  may proceed to protect and enforce its rights or 
remedies by suit in equity or by action at law, or  both, whether for the
specific performance of any  covenant, agreement or other provision contained 
herein, or to enforce the discharge of Merchant's  obligations   hereunder 
(including   the   Personal  Guarantee) or any other legal or equitable right or
remedy. All  rights,  powers  and  remedies  of  FUNDER in connection with this
Agreement may be  exercised  at  any  time  by  FUNDER  after  the  occurrence
of an Event of Default, are cumulative  and not exclusive, and shall be in
addition to any  other rights, powers or remedies provided by law or  equity.
3.3 Costs.  Merchant  shall  pay  to  FUNDER  all reasonable costs associated
with  (a) a breach by  Merchant of the Covenants in this Agreement and the 
enforcement thereof,  and (b) the  enforcement of  FUNDER's remedies set forth
in Section 4.2 above,  including but not limited to court costs and attorneys' 
fees. 3.4 Required Notifications. Merchant is required to   give FUNDER written
notice within 24 hours of any filing under Title  11 of the United States 
Code.   Merchant is required to give FUNDER seven days' written notice prior to
the closing of any  sale  of  all  or  substantially  all  of  the  Merchant's
assets or stock. IV. MISCELLANEOUS 4.1  Modifications; Agreements.   No
modification,   amendment, waiver or consent of any provision of this Agreement
shall be effective unless the same shall be in writing and signed by FUNDER.
Colonial Funding Network as Servicing Agent   4.2 Assignment.   Merchant  
acknowledges   and understands that FUNDER is acting on its own behalf  and as
the administrator and lead investor for a group  of independent participants a
list of which can be  provided to Merchant after funding and upon written 
notice to FUNDER. FUNDER may assign, transfer or  sell its rights to receive the
Purchased Amount or  delegate its duties hereunder, either in whole or in  part.
4.3 Notices. All notices, requests, consent, demands   and  other 
communications  hereunder  shall  be delivered by certified mail, return receipt
requested, to the respective parties to this Agreement at the  addresses  set
forth  in this  Agreement  and  shall become effective only upon receipt. 4.4
Waiver Remedies.  No failure on the part of   FUNDER to exercise, and no delay
in exercising, any right under this Agreement shall operate as a waiver 
thereof, nor shall any single or partial exercise of any  right under this
Agreement preclude any other or  further exercise thereof or the exercise of any
other  right.  The   remedies   provided   hereunder   are  cumulative  and 
not  exclusive  of  any  remedies  provided by law or equity. 4.5 Binding 
Effect;  Governing Law, Venue and   Jurisdiction. This Agreement shall be
binding upon and inure to the benefit of Merchant, FUNDER (and  it's
Participants) and their respective successors and  assigns, FUNDER's
Participants shall be third party  beneficiaries of all such agreements.  
except that  Merchant shall not have the right to assign its rights  hereunder
or any interest herein without the prior  written consent of FUNDER which
consent may be  withheld in FUNDER's sole discretion. FUNDER  reserves the
rights to assign this Agreement with or  without  prior  written  notice  to 
Merchant.  This  Agreement shall be governed by and construed in  accordance
with the laws of the State of New York,  without  regards  to  any  applicable 
principals  of  conflicts of law.  Any suit,  action or proceeding  arising
hereunder, or the interpretation, performance  or breach hereof, shall, if
FUNDER so elects, be  instituted in any court sitting in New York, (the 
"Acceptable Forums").   Merchant agrees that the  Acceptable Forums are
convenient to it, and submits  to the jurisdiction of the Acceptable Forums and 
waives any and all objections to jurisdiction or venue.  Should such proceeding
be initiated in any other  forum, Merchant waives any right to oppose any 
motion or application made by FUNDER to transfer  such proceeding to an
Acceptable Forum. 4.6 Survival   of   Representation,   etc. All
representations, warranties and covenants herein shall survive the execution and
delivery of this Agreement and shall continue in full force until all
obligations under this Agreement shall have been satisfied in full and this
Agreement shall have terminated. 4.7 Severability. In case any of the provisions
in this   Agreement  is  found  to  be  invalid,  illegal  or unenforceable in
any respect, the validity, legality  and enforceability of any other provision
contained  herein shall not in any way be affected or impaired. 4.8 Entire  
Agreement.   Any   provision   hereof prohibited by law shall be ineffective
only to the  extent of such prohibition without invalidating the remaining
provisions hereof. This Agreement and Security  Agreement  hereto  embody  the 
entire agreement between  Merchant  and  FUNDER and supersede all prior
agreements and understandings relating to the subject matter hereof 4.9 JURY 
TRIAL  WAIVER.   THE  PARTIES HERETO WAIVE TRIAL BY JURY IN ANY  COURT   IN  
ANY   SUIT,   ACTION   OR  PROCEEDING ON ANY MATTER ARISING IN  CONNECTION 
WITH  OR  IN  ANY  WAY  RELATED   TO   THE   TRANSACTIONS   OF  WHICH THIS
AGREEMENT IS A PART OR  THE   ENFORCEMENT   HEREOF.   THE  
 

--------------------------------------------------------------------------------

 
[ex10_146.jpg]
PARTIES HERETO ACKNOWLEDGE THAT  EACH MAKES THIS WAIVER KNOWINGLY,  WILLINGLY  
AND   VOLUNTARILY   AND  WITHOUT   DURESS,   AND   ONLY   AFTER  EXTENSIVE  
CONSIDERATION   OF   THE  RAMIFICATIONS OF THIS WAIVER WITH  THEIR ATTORNEYS
.4.12. ARBITRATION. PLEASE  READ  THIS PROVISION   OF   THE   AGREEMENT 
CAREFULLY.   THIS   SECTION   PROVIDES  THAT  DISPUTES  MAY BE  RESOLVED BY 
BINDING  ARBITRATION.   ARBITRATION  REPLACES THE RIGHT TO GO TO COURT,  HAVE 
A  JURY  TRIAL  OR  INITIATE  OR  PARTICIPATE  IN  A  CLASS  ACTION.  IN 
ARBITRATION, DISPUTES ARE RESOLVED  BY AN ARBITRATOR,  NOT  A JUDGE  OR  JURY.  
ARBITRATION PROCEDURES ARE  SIMPLER AND MORE  LIMITED THAN IN  COURT.  THIS
ARBITRATION PROVISION IS  GOVERNED  BY  THE  FEDERAL  ARBITRATION ACT (FAA), AND
SHALL BE  INTERPRETED  IN  THE  BROADEST  WAY  THE LAW WILL ALLOW. Covered
claims •  You or we may arbitrate any claim, dispute or   controversy between
you and us arising out of or related to your account, a previous related account
or our relationship (called "Claims"). •  If arbitration is chosen by any party,
neither   you nor we will have the right to litigate that Claim in court or have
a jury trial on that  Claim. •  Except as stated below, all Claims are subject
to   arbitration, no matter what legal theory they're based on or what remedy
(damages, or injunctive  or declaratory relief) they seek, including Claims 
based on contract, tort (including intentional tort),  fraud, agency, your or
our negligence, statutory or  regulatory provisions, or any other sources of
law;  Claims  made  as  counterclaims,  cross-claims,  third-party  claims, 
interpleaders  or  otherwise;  Claims made regarding past, present, or future 
conduct; and Claims made independently or with  other claims.  This also
includes Claims made by  or against anyone connected with us or you or  claiming
through us  or you,  or by  someone  making a claim through us or you, such as a
co- applicant,   authorized  user,   employee,   agent,  representative  or an 
affiliated/parent/subsidiary  company. Arbitration limits •  Individual Claims
filed in a small claims court are   not subject to arbitration, as long as the
matter stays in small claims court. •  We won't initiate arbitration to collect
a debt from   you unless you choose to arbitrate or assert a Claim against us.
If you assert a Claim against us, we can choose to arbitrate, including actions
to collect a debt from you.  You may arbitrate on an individual  basis  Claims 
brought  against  you, including Claims to collect a debt. •  Claims brought as
part of a class action, private   attorney general or other representative
action can be arbitrated only on an individual basis.   The  arbitrator has no
authority to arbitrate any claim  on a class or representative basis and may
award  relief only on an individual basis. If arbitration is  chosen by any
party, neither you nor we may  pursue a Claim as part of a class action or
other  representative action. Claims of 2 or more persons  may not be combined
in the same arbitration.  However,  applicants,  co-applicants,  authorized 
users on a single account and/or related accounts,  or corporate affiliates are
here considered as one  person. How arbitration works  CFN ACH 01-25-16   • 
Arbitration shall be conducted by the American   Arbitration Association ("AAA")
according to this arbitration provision and the applicable AAA  arbitration
rules in effect when the claim is filed  ("AAA Rules"), except where those rules
conflict  with this arbitration provision.   You can obtain  copies of the AAA
Rules at the AAA's website  (www.adr.org) or by calling 800-778-7879.  You  or
we may choose to have a hearing, appear at any  hearing by phone  or other
electronic  means,  and/or be represented by counsel.  Any in-person  hearing
will be held in the same city as the U.S.  District Court closet to your billing
address. •  Arbitration may be requested any time,  even where there is a
pending lawsuit, unless a trial has  begun or a final judgment entered.  Neither
you  nor we waive the right to arbitrate by filing or  serving   a  
complaint,   answer,   counterclaim,  motion,  or discovery in a court lawsuit. 
To  choose arbitration, a party may file a motion to  compel arbitration in a
pending matter and/or  commence arbitration by submitting the required  AAA
forms and requisite filing fees to the AAA. •  The arbitration shall be
conducted by a single arbitrator in accord with this arbitration provision  and
the AAA Rules, which may limit discovery.  The arbitrator shall not apply any
federal or state  rules of civil procedure for discovery, but the  arbitrator  
shall   honor   claims   of  privilege  recognized at law and shall take
reasonable steps  to   protect   account   information   and   other 
confidential   information   of  either   party   if  requested to do so.   The
arbitrator shall apply  applicable substantive  law consistent with the  FAA and
applicable statute of limitations, and  may  award  damages  or  other  relief 
under  applicable law. •  The arbitrator shall make any award in writing   and,
if requested by you or us, may provide a brief statement of the reasons for the
award.   An  arbitration  award  shall  decide the  rights  and obligations 
only of the parties named  in the  arbitration, and shall not have any bearing
on any other person or dispute. Paying for arbitration fees •  We will pay your
share of the  arbitration fee for an arbitration of Claims of $75,000 or  less
if they are unrelated to debt collection.  Otherwise,  arbitration fees will be 
allocated according to the  applicable AAA Rules.   If we prevail, we may not 
recover  our  arbitration  fees,  unless  the  arbitrator  decides you Claim was
frivolous.   All parties are  responsible for their own attorney's fees, expert
fees  and any other expenses, unless the arbitrator awards  such fees or
expenses to you or us based on applicable  law. The fmal award •  Any award by
an arbitrator is final unless a party   appeals it in writing to the AAA within
30 days of notice of the award.  The arbitration appeal shall  be determined by
a panel of 3 arbitrators.   The  panel will consider all facts and legal issues
anew  based on the same evidence presented in the prior  arbitration, and will
make decisions based on a  majority vote.  Arbitration fees for the arbitration 
appeal  shall  be  allocated  according  to  the  applicable AAA Rules.  An
award by a panel on  appeal is final. A final award is subject to judicial 
review as provided by applicable law. Survival and Severability of Terms •  This
arbitration provision shall survive changes in   this Agreement and termination
of the account or the relationship between you and us, including the  bankruptcy
of any party and any sale of your  account, or amounts owed on your account, to 
another person or entity.   If any part of this  arbitration   provision   is  
deemed   invalid   or  unenforceable, the other terms shall remain in Colonial
Funding Network as Servicing Agent   force, except that there can be no
arbitration of a  class or representative Claim.   This arbitration  provision 
may  not  be  amended,  severed  or  waived, except as provided in this
Agreement or  in a written agreement between you and us.  4.11 Counterparts;
Facsimile and PDF Acceptance.. This   Agreement   and   the   Merchant  
Security  Agreement  and  Guaranty  may  be  executed  in  counterparts,  each 
of which  shall  constitute  an  original, but all of which together shall
constitute one  instrument. Signatures on this Agreement and the  Merchant
Security Agreement and Guaranty sent by  facsimile or PDF will be treated as
original signatures  for all purposes.  INITIALS:
 

--------------------------------------------------------------------------------

 
[ex10_147.jpg]
 Samson Partners - SECURITY AGREEMENT AND GUARANTY  Borrower's Legal Name:
SpeedEmissions, Inc. / SpeedEmissions Car Care, LLC / SpeedEmissions Acquisition
Company, LLC D/B/A: Speedemissions  Physical Address: 1015 Tyrone Rd Ste 220
City: Tyrone State: GA Zip: 30290-2407 Federal ID# 33-0961489  SECURITY
AGREEMENT  Security Interest. To secure Merchant's payment and performance
obligations to FUNDER and its affiliates or the Funders, a list of which may be
provided to the Merchant if requested in writing after the funding of the
purchase closes under the Merchant Cash Advance Agreement between Merchant and
FUNDER (the "Merchant Agreement") Merchant hereby grants to FUNDER a security
interest in all personal property of Merchant, including all accounts, chattel
paper, cash, deposit accounts, documents, equipment, general intangibles,
instruments, inventory, or investment property, as those terms are defined in
Article 9 of the Uniform Commercial Code of the State of New York as amended
(the "UCC"), whether now or hereafter owned or acquired by Merchant and wherever
located; and all proceeds of such property, as that term is defined in Article 9
of the UCC (collectively, the "Collateral"). If the Merchant Agreement
identifies more than one Merchant, this Security Agreement applies to each
Merchant, jointly and serverally.  Merchant acknowledges and agrees that any
security interest granted to FUNDER under any other agreement between Merchant
and FUNDER will secure the obligations hereunder, and that the Merchant's
payment and performance obligations secured by this Security Agreement, and the
Collateral granted hereunder, shall be perfected under any previously filed
UCC-1 or UCC-3 statement, perfecting FUNDER's interest in the Collateral. 
Merchant further acknowledges and agrees that, if Merchant enters into future
Agreements with FUNDER, any security interest granted to FUNDER under such
future Agreements will relate back to this Security Agreement, and that the
Merchant's payment and performance obligations, and the Collateral granted,
under such future Agreements, shall relate back to, be perfected under, and made
a part of, any previously filed UCC-1 or UCC _3 statement, perfecting FUNDER's
interest in the Collateral.  Cross-Collateral.  To secure Guarantor's payment
and performance obligations to FUNDER(and the Funders) under this Merchant
Security Agreement and Guaranty (this "Agreement"), each Guarantor hereby grants
FUNDER, for itself and its participants, a security interest in SpeedEmissions 
Inc. / SpeedEmissions Car Care  LLC / SpeedEmissions Acquisition Company, LLC
(d/b/a Speedemissions (ACH)) (the "Additional Collateral"). Each Guarantor
agrees and acknowledges that FUNDER will have a security interest in the
aforesaid Additional Collateral upon execution of this Agreement.  Guarantor
acknowledges and agrees that any security interest granted to FUNDER under any
other agreement between Guarantor and FUNDER will secure the obligations
hereunder,   and that the Guarantor's payment and performance obligations under
this Agreement, and the Additional Collateral granted hereunder, shall be
perfected under any previously filed UCC-1 or UCC-3 statement, perfecting
FUNDER's interest in the Additional Collateral.  Guarantor further acknowledges
and agreements that, if Guarantor enters into future Agreements with FUNDER, any
security interest granted to FUNDER under such future Agreements will relate
back to this Agreement, and that the Guarantor's payment and performance
obligations, and the Additional Collateral granted, under such future
Agreements, shall relate back to, be perfected under, and made a part of, any
previously filed UCC-1 or UCC-3 statement, perfecting FUNDER's interesting the
Additional Collateral.  Each of Merchant and each Guarantor agrees to execute
any documents or take any action in connection with this Agreement as FUNDER
deems necessary to perfect or maintain FUNDER's first priority security interest
in the Collateral and Additional Collateral, including the execution of any
control agreements.  Each of Merchant and each Guarantor hereby authorizes
FUNDER to file any financing statements deemed necessary by FUNDER to perfect or
maintain FUNDER's security interest, which financing statements may contain
notification that Merchant and each Guarantor have granted a negative pledge to
FUNDER with respect to the Collateral and Additional Collateral, and that any
subsequent lender or lienor may be tortiously interfering with FUNDER's rights. 
Merchant and each Guarantor shall be jointly and severally liable for and shall
pay to FUNDER upon demand all costs and expenses, including but not limited to
attorneys' fees, which may be incurred by FUNDER in protecting, preserving and
enforcing FUNDER's security interest and rights.  Negative Pledge. Each of
Merchant and each Guarantor agrees not to create, incur, assume, or permit to
exist, directly or indirectly, any additional cash advances, loans, lien or
other encumbrance on or with respect to any of the Collateral or Additional
Collateral, as applicable without written permission of FUNDER.  Consent to
Enter Premises and Assign Lease. FUNDER shall have the right to cure Merchant's
default in the payment of rent for the Premises on the following terms.  In the
event Merchant is served with papers in an action against Merchant for
nonpayment of rent or for summary eviction, FUNDER may execute its rights and
remedies under the Assignment of Lease. Merchant also agrees that FUNDER may
enter into an agreement with Merchant's landlord giving FUNDER the right: (a) to
enter the Premises and to take possession of the fixtures and equipment therein
for the purpose of protecting and preserving same; and (b) to assign Merchant's
lease to another qualified merchant capable of operating a business comparable
to Merchant's at the Premises.  Remedies.  Upon any Event of Default, FUNDER may
pursue any remedy available at law (including those available under the
provisions of the UCC) or in equity to collect, enforce, or satisfy any
obligations then owing to FUNDER, whether by acceleration or otherwise.  
GUARANTY  Personal Guaranty of Performance.  The undersigned Guarantor(s) hereby
guarantees to FUNDER,  and its affiliates or the Funders, Merchant's performance
of all of the representations, warranties, covenants made by Merchant in this
Agreement and the Merchant Agreement, as each agreement may be renewed, amended,
extended or otherwise modified (the "Guaranteed Obligations").  Guarantor's
obligations are due (i) at the time of any breach by Merchant of any
representation, warranty, or covenant made by Merchant in this Agreement and the
Merchant Agreement, and (ii) at the time Merchant admits its inability to pay
its debts, or makes a general assignment for the benefit of creditors, or any
proceeding shall be instituted by or against Merchant seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment, or
composition of it or its debts. . (It is understood by all parties that this
Guaranty is not an absolute personal guaranty of payment and that the signors
are only guaranteeing that they will not take any action or permit the merchant
to take any action that is a breach of this agreement.)  Guarantor Waivers.  In
the event that Merchant fails to make a payment or perform any obligation when
due under the Merchant Agreement, FUNDER may enforce its rights under this
Agreement without first seeking to obtain payment from Merchant, any other
guarantor, or any Collateral, Additional Collateral or Cross-Collateral FUNDER
may hold pursuant to this Agreement or any other guaranty.    CFN ACH 01-25-16
Colonial Funding Network as Servicing Agent
 

--------------------------------------------------------------------------------

 
[ex10_148.jpg]
 
 FUNDER does not have to notify Guarantor of any of the following events and
Guarantor will not be released from its obligations under this Agreement if it
is not notified of: (i)  Merchant's failure to pay timely any amount owed under
the Merchant Agreement; (ii) any adverse change in Merchant's financial
condition or business; (iii) any sale or other disposition of any collateral
securing the Guaranteed Obligations or any other guarantee of the Guaranteed
Obligations; (iv) FUNDER's acceptance of this Agreement ; and (v) any renewal,
extension or other modification of the Merchant Agreement or Merchant's other
obligations to FUNDER.  In addition, FUNDER may take any of the following
actions without releasing Guarantor from any of its obligations under this
Agreement : (i) renew, extend or otherwise modify the Merchant Agreement or
Merchant's other obligations to FUNDER; (ii) release Merchant from its
obligations to FUNDER; (iii) sell, release, impair, waive or otherwise fail to
realize upon any collateral securing the Guaranteed Obligations or any other
guarantee of the Guaranteed Obligations; and (iv) foreclose on any collateral
securing the Guaranteed Obligations or any other guarantee of the Guaranteed
Obligations in a manner that impairs or precludes the right of Guarantor to
obtain reimbursement for payment under this Agreement. Until the Merchant Amount
plus any accrued but unpaid interest and Merchant's other obligations to FUNDER
under the Merchant Agreement and this Agreement are paid in full, Guarantor
shall not seek reimbursement from Merchant or any other guarantor for any
amounts paid by it under this Agreement.  Guarantor permanently waives and shall
not seek to exercise any of the following rights that it may have against
Merchant, any other guarantor, or any collateral provided by Merchant or any
other guarantor, for any amounts paid by it, or acts performed by it, under this
Agreement: (i) subrogation ; (ii) reimbursement; (iii) performance; (iv)
indemnification; or (v) contribution. In the event that FUNDER must return any
amount paid by Merchant or any other guarantor of the Guaranteed Obligations
because that person has become subject to a proceeding under the United States
Bankruptcy Code or any similar law, Guarantor's obligations under this Agreement
shall include that amount.  Guarantor Acknowledgement.  Guarantor acknowledges
that: (i) He/She understands the seriousness of the provisions of this
Agreement; (ii) He/She has had a full opportunity to consult with counsel of
his/her choice; and (iii) He/She has consulted with counsel of its choice or has
decided not to avail himself/herself of that opportunity.   INITIALS:   Joint
and Several Liability. The obligations hereunder of the persons or entities
constituting Guarantor under this Agreement are joint and several.  THE TERMS,
DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE "MERCHANT AGREEMENT",
INCLUDING THE "TERMS AND CONDITIONS", ARE HEREBY INCORPORATED IN AND MADE A PART
OF THIS SECURITY AGREEMENT AND GUARANTY.  CAPITALIZED TERMS NOT DEFINED IN THIS
SECURITY AGREEMENT AND GUARANTY, SHALL HAVE THE MEANING SET FORTH IN THE
MERCHANT AGREEMENT, INCLUDING THE TERMS AND CONDITIONS.  MERCHANTS AND
OWNERS/GUARANTORS ACKNOWLEDGE THAT THIS WRITING REPRESENTS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO. IT IS UNDERSTOOD THAT ANY REPRESENTATIONS OR ALLEGED
PROMISES BY INDEPENDENT BROKERS OR AGENTS OF ANY PARTY IF NOT INCLUDED IN THIS
WRITTEN AGREEMENT ARE CONSIDERED NULL AND VOID. ANY MODIFICATION OR OTHER
ALTERATION TO THE AGREEMENT MUST BE IN WRITING AND EXECUTED BY THE PARTIES TO
THIS CONTRACT.   MERCHANT #1  By Richard Parlontieri  (Print Name and Title)
(Signature) SS# ###-##-#### Drivers License Number: 018466983-GA  MERCHANT #2 By
(Print Name and Title) (Signature) SS# Drivers License Number:  OWNER/GUARANTOR
#1 By Richard Parlontieri (Print Name and Title) (Signature) SS# ###-##-####
Drivers License Number: 018466983-GA  OWNER/GUARANTOR #2 By (Print Name and
Title) (Signature) SS# Drivers License Number:     AUTHORIZED SERVICING AGENT —
Colonial Funding Network, Inc.   Colonial Funding Network, Inc. (Colonial) is
the Authorized Servicing Agent of the funder for this contract providing
administrative, bookkeeping, reporting and  support services for the funder and
the Merchant. Colonial is not affiliated or owned by the funder and is acting as
independent agent for services including but not limited to background checks,
credit checks, general underwriting review, filing UCC-1 security interests,
cash management, account reporting and remit capture.  Colonial may at its sole
discretion participate in this financing by providing a small portion of the
funds for this transaction directly to the funder. Colonial is not a credit card
processor, or in the business of processing credit cards. Merchant hereby
acknowledges that in no event will Colonial be liable for any claims made
against the funder or the Processor under any legal theory for lost profits,
lost revenues, lost business opportunity, exemplary, punitive, special,
incidental, indirect or  consequential damages, each of which is waived by the
Merchant and Owner/Guarantor.    MERCHANT #1  By Richard Parlontieri  (Print
Name and Title) (Signature)        CFN ACH 01-25-16 Colonial Funding Network as
Servicing Agent
 

--------------------------------------------------------------------------------

 
[ex10_149.jpg]
 
colortialfoodingoet w ork  YOUR   TRUSTED   SERVICE   PRICVISEE  APPENDIX A: THE
FEE STRUCTURE:  A. Origination Fee Amount Funded Origination Fee Up to $7,500.00
$199.00 $7,501.00-$25,000.00 $295.00 $25,001.00-$50,000.00 $395.00
$50,001.00-$100,000.00 $595.00 $100,001.00-$250,000.00 $795.00 Over $250,000.00
$995.00 Due Diligence Fee $0.00  B. ACH Program Fee $395.00   C. NSF Fee
(Standard) $50.00ea  D. Rejected ACH Daily ACH Program Amount Funded Reject Fee
Up to $7,500.00 $25.00 $7,501.00-$50,000.00 $35.00 $50,001.00-$100,000.00 $50.00
$100,001.00-$250,000.00 $75.00 Over $250,000.00 $100.00 Weekly ACH Program
Amount Funded Reject Fee Up to $7,500.00 $75.00 $7,501.00-$50,000.00 $99.00
$50,001.00-$100,000.00 $175.00 $100,001.00-$250,000.00 $275.00 Over $250,000.00
$395.00  E. Bank Change Fee $75.00  F. Blocked Account $2,500.00   G. Default
Fee $5,000.00  H. UCC Termination Fee $150.00 I. Administrative Fee $0.00   To
cover underwriting and related expenses             ACH's are labor intensive
and are not an automated process ,requiring us to charge this fee to cover
costs  Up to FOUR TIMES ONLY before a default is declared  When the merchant
directs the bank to Reject our Debit ACH                        When Merchant
requires a change of account to be Debited requiring us to adjust our system
When Merchant BLOCKS account from our Debit ACH, which places them in default
(per contract)  When Merchant changes bank account cutting us off from our
Collections  When Merchant request a UCC termination     Miscellaneous Service
Fees. Merchant shall pay to Colonial certain fees Merchant funding is done
electronically to their designated bank account and charged a fee of $35.00 for
a Fed Wire or $15.00 for an ACH.  The fee for underwriting and origination is
paid from the funded amount in accordance with the schedule below.  If Merchant
is utilizing a Bridge / Control Account, there is an upfront fee of $395.00 for
the bank fees and administrative costs of maintaining such account for each cash
advance agreement with Merchant.  Fund transfers from Bridge / Control Accounts
to Merchant's operating bank account will be charged $10.95 per month via ACH.
This fee will continue if the bridge account remains open after the RTR is
paid.  Merchant will be charged $50.00 for each change of its operating bank
account once active with Colonial.  Any administrative adjustments associated
with changes to the Specified Percentage will incur a fee of $75.00 per
occurrence. (All fees are subject to change)  MERCHANT INITIALS:             
CFN ACH 01-25-16 Colonial Funding Network as Servicing Agent
 
 
 

--------------------------------------------------------------------------------